                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KRISTOPHER LAMBRIGHT,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-553-PPS-MGG

 INDIANA DEPT. OF CORRECTION, et
 al.,

                     Defendants.

                                   OPINION AND ORDER

       Kristopher Lambright, a prisoner with a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to

28 U.S.C. § 1915A, I must review the complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Lambright alleges that Robert E. Carter, David Liebel, John

Schilling, James Basinger, and Julie Lanham enforced a policy requiring inmates

seeking kosher diets to submit an application for committee review. A kosher diet is a
part of Lambright’s religious practice as an Orthodox Jew, and the application process

prevented him from receiving a kosher diet from May 9, 2018, to August 12, 2018.

Lambright asserts that this delay constituted a violation of his rights under the Free

Exercise Clause. “[T]he protections of the Free Exercise Clause pertain if the law at issue

discriminates against some or all religious beliefs or regulates or prohibits conduct

because it is undertaken for religious reasons.” Church of the Lukumi Babalu Aye, Inc. v.

City of Hialeah, 508 U.S. 520, 532, (1993). “The Free Exercise Clause prohibits the state

from imposing a substantial burden on a central religious belief or practice.” Kaufman v.

Pugh, 733 F.3d 692, 696 (7th Cir. 2013). “[A] prison inmate retains those First

Amendment rights that are not inconsistent with his status as a prisoner or with the

legitimate penological objectives of the corrections system.” Pell v. Procunier, 417 U.S.

817, 822 (1974). “[W]hen a prison regulation impinges on inmates’ constitutional rights,

the regulation is valid if it is reasonably related to legitimate penological interests.”

Turner v. Safley, 482 U.S. 78, 89 (1987) Kaufman v. McCaughtry, 419 F.3d 678, 682 (7th Cir.

2005). Lambright plausibly states a claim that Carter, Liebel, Schilling, Basinger, and

Lanham violated his rights under the Free Exercise Clause.

       Further, Lambright alleges that Robert E. Carter, David Liebel, John Schilling,

James Basinger, Julie Lanham, Mark Sevier, Michael Shultz, and Chaplain Blummer

violated his rights under the Free Exercise Clause by preventing him from participating

in religious services and observing religious holidays. Specifically, he alleges that there

are no Jewish chaplains, menorahs, Jewish calendars, and Jewish literature at the

Westville Correctional Facility chapel. Notably, plaintiffs must allege that these


                                              2
defendants were personally involved in the alleged constitutional deprivation to

proceed on claims against them. Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003).

However, the complaint does not suggest that any defendant was personally involved

in any decision related to chaplains or religious items. Because the complaint does not

describe how the defendants were personally involved, Lambright cannot proceed on

this claim.

         Additionally, Lambright alleges that Robert E. Carter, David Liebel, John

Schilling, James Basinger, Julie Lanham, Mark Sevier, Michael Shultz, and Chaplain

Blummer violated his rights under the Establishment Clause because, at the Westville

Correctional Facility, there is at least one religious service per day for Christians but

there are no Jewish books in the chapel. “The Establishment Clause guarantees that the

government may not coerce anyone to support or participate in religion or its exercise,

or otherwise act in a way which establishes a state religion or religious faith, or tends to

do so.” Kerr v. Farrey, 95 F.3d 472, 476 (7th Cir. 1996). “The Establishment Clause also

prohibits the government from favoring one religion over another without a legitimate

secular reason.” Kaufman v. McCaughtry, 419 F.3d 678, 683 (7th Cir. 2005). Here, too, the

complaint lacks any explanation as to how the defendants were personally involved

with the Establishment Clause claim. As a result, Lambright cannot proceed on this

claim.

         Lambright also seeks an injunctive order directing the defendants to continue

providing his kosher diet, to make Jewish services available, and to observe Jewish

holidays. The Religious Land Use and Institutionalized Persons Act (RLUIPA) affords


                                              3
even broader protections than the First Amendment. This act prohibits governmental

actors from imposing “a substantial burden on the religious exercise of a person

residing in or confined to an institution . . . unless the government demonstrates that

imposition of the burden on that person is in furtherance of a compelling governmental

interest and is the least restrictive means of furthering that compelling governmental

interest.” 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853 (2015). A restriction

imposes a substantial burden on an inmate’s religious practice when it “seriously

violates or contradicts an inmate’s religious beliefs.” West v. Grams, 607 F. App’x 561,

567 (7th Cir. 2015). Though money damages and injunctive relief are available under the

First Amendment, only injunctive relief is available under RLUIPA. Sossamon v. Texas,

563 U.S. 277, 285 (2011).

       Lambright cannot proceed on his claim for an injunction directing correctional

staff to observe Jewish holidays because it is too vague to state a claim under RLUIPA.

He does not provide a list of holidays, nor does he explain how correctional staff should

observe them or how these omissions impose a burden on his religious practices.

Further, because there is no indication that Lambright’s kosher diet is likely to be

discontinued, he may not proceed on that injunctive relief claim. See City of Los Angeles

v. Lyons, 461 U.S. 95, 109 (1983). Nevertheless, Lambright may proceed against

Commissioner Carter on an injunctive relief claim for Jewish religious services.

       As a final matter, before the amended complaint was filed, Commissioner Carter

filed a motion to dismiss. In the motion, the defendant argues that Lambright cannot

proceed on an injunctive relief claim for a kosher diet because he is now receiving a


                                               4
kosher diet. As set forth above, Lambright no longer proceeds on this claim, and the

motion to dismiss is denied as moot.

       For these reasons, the court:

       (1) DENIES as moot the motion to dismiss (ECF 9);

       (2) GRANTS Kristopher Lambright leave to proceed on a claim against Robert E.

Carter, David Liebel, John Schilling, James Basinger, and Julie Lanham for money

damages for violating his rights under the Free Exercise Clause by depriving him of a

kosher diet from May 9, 2018, to August 12, 2018;

       (3) GRANTS Kristopher Lambright leave to proceed on a claim for injunctive

relief against Robert E. Carter in his official capacity to make religious services available

to him to the extent required by Religious Land Use and Institutionalized Persons Act;

       (4) DISMISSES Mark Sevier, Michael Shultz, and Chaplain Blummer;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Robert E. Carter, David Liebel, John Schilling, James Basinger, and Julie

Lanham at the Indiana Department of Correction with a copy of this order and the

amended complaint (ECF 13) as required by 28 U.S.C. § 1915(d); and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Robert E. Carter, David Liebel,

John Schilling, James Basinger, and Julie Lanham to respond, as provided for in the

Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which

Kristopher Lambright has been granted leave to proceed in this screening order.

       SO ORDERED on October 11, 2018.


                                              5
    s/ Philip P. Simon
    JUDGE
    UNITED STATES DISTRICT COURT




6
